Title: Sartine to the American Commissioners: Two Letters, 18 July 1778: résumés
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


I.
<Versailles, July 18, 1778, in French: Letters from Lorient tell of the trouble between the commander of the Boston and the French volunteers and sailors in his crew, of whom twenty-eight—twenty-five volunteers and three apprentices—have been sent ashore. Their grievance was against the first lieutenant and two other officers, who apparently mistreated them. The facts came to the notice of the commissary and of M. de La Touche de Tréville, chef d’escadre, who put in at Lorient in the course of operations. The latter had also personal complaints, which he put before the Captain on boarding the frigate. When the men were landed the Captain did what he could to restore their possessions, which had been pillaged by the crew; they had difficulties, however, over their treatment. They claim shares in two prizes sent to Lorient, but not in two others sent to America. They were specifically enlisted in Bordeaux for a cruise, which the Captain insists extended to Boston; that was not, they say, in the articles. You should give orders in the matter to avoid the expense of taking it to the admiralty court. Let me know what you want done, so that I may tell the commissary. He writes that he has offered the Captain all possible facilities for enlisting new volunteers.

P.S. Mr. Schweighauser informs me that his agent in Brest is having trouble with the admiralty in selling the Ranger’s prizes. I am writing to have the trouble stopped, and am so informing Mr. Schweighauser.>

 
II.
<Versailles, July 18, 1778, in French: Several American vessels, inactive in French ports, might be put to use in the common cause. Our mutual interest will doubtless lead you to give the necessary orders.>
